Citation Nr: 0943665	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision, issued in 
June 2006, in which the RO, in pertinent part, denied the 
Veteran's claim.  The Veteran perfected an appeal to the 
denial of the claim.  

As a preliminary matter the Board notes that in July 2009, 
additional evidence was received from the Veteran after 
issuance of the April 2007 statement of the case, without a 
waiver of review by the RO.  In light of the Board's decision 
herein, no waiver is required.  See 38 C.F.R. § 20.1304 
(2009).


FINDING OF FACT

Competent evidence shows that the Veteran's allergic rhinitis 
is causally related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for allergic rhinitis have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
allergic rhinitis is warranted.  

A November 1984 service treatment record shows that the 
Veteran complained of nasal congestion.  The Veteran reported 
that he had been diagnosed with nasal polyps but there was no 
record of that in his records.  The Veteran was referred to a 
specialist for evaluation.  Upon physical examination, there 
were no polyps present.  The septum was fairly midline.  
Status post adenoidectomy with posterior scarring and 
narrowing was noted.  There was no air passage.  Redundant 
mucosa and a low soft palate were noted.  An October 1985 
service treatment record shows that the Veteran complained of 
congestion for the past two months.  He reported a history of 
nasal congestion with clear running mucus from his nose.  The 
Veteran denied any known allergies.  The Veteran was assessed 
as having probable allergic rhinitis.  

A December 1994 private treatment record shows that the 
Veteran complained of nasal congestion.  Upon examination, 
the Veteran's nose had boggy mucus membranes.  The Veteran 
was prescribed medication.  

An August 1996 private treatment record shows that the 
Veteran complained of facial pain, a stopped up nose, and 
trouble breathing through his nose.  The Veteran reported 
having had trouble with his sinuses for years.  Upon 
examination, the Veteran's nasal mucosa was reddened and 
thickened.  The Veteran was diagnosed with sinusitis, 
maxillary.  

A December 2000 private treatment record shows that the 
Veteran complained of a runny nose, nasal congestion, post 
nasal drip, and reported a history of sinus problems.  The 
Veteran reported a history of seasonal allergic rhinitis.  
The Veteran was prescribed medication and diagnosed with 
sinusitis, maxillary.  

An October 2004 private treatment record shows that the 
Veteran complained of watery eyes with some slight burning 
and itching.  Upon examination, the Veteran's eyes were puffy 
and allergic shiners were present.  The Veteran was diagnosed 
with allergic rhinitis.  

A July 2009 statement from the Veteran's private physician 
explains that the Veteran has been under the physician's care 
and that the Veteran suffers from seasonal allergies and has 
been getting allergy shots.  

The Veteran, in his May 2007 VA-9, stated that his allergic 
sinusitis began in service and has continued since that time.  
Given that the Veteran was treated for and assessed as having 
probable allergic rhinitis while on active duty, has a 
current diagnosis of allergic rhinitis, and has testified to 
the continuity of symptomatology since service, the Board 
finds that the Veteran's allergic rhinitis, after resolving 
all reasonable doubt in favor of the Veteran, was incurred in 
service.   

The Veteran's lay testimony is both competent and credible.  
Service treatment records and post-service treatment records 
corroborate the Veteran's contention that his allergic 
rhinitis has continued since service.  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection.

Thus, the evidence of record demonstrates that the Veteran 
was treated for and assessed as having probable allergic 
rhinitis while on active duty and has continued to suffer 
from allergic rhinitis.  Accordingly, the Board finds that 
the evidence of record warrants service connection.


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


